


Exhibit 10.1


AMENDMENT NO. 2 TO
AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT
THIS AMENDMENT NO. 2 TO AMENDED AND RESTATED LOAN AND SERVICING AGREEMENT (this
“Amendment”), dated as of August 7, 2015, is by and among EXPO INC., a Delaware
corporation (the “SPV”), NEWELL RUBBERMAID INC., a Delaware corporation, as
servicer (in such capacity, the “Servicer”), the entities party hereto as
Conduit Lenders (the “Conduit Lenders”), the entities party hereto as Committed
Lenders (the “Committed Lenders” and, together with the Conduit Lenders, the
“Lenders”), the entities party hereto as Managing Agents (the “Managing
Agents”), PNC BANK, NATIONAL ASSOCIATION, a national banking association, as the
Administrative Agent for the Lenders (the “Administrative Agent”). Capitalized
terms used herein and not otherwise defined herein shall have the meaning given
to such terms in the Loan and Servicing Agreement (defined below).


WHEREAS, the SPV, the Servicer, the Conduit Lenders, the Committed Lenders, the
Managing Agents and the Administrative Agent are parties to that certain Amended
and Restated Loan and Servicing Agreement dated as of September 6, 2013 (as
heretofore amended, restated, supplemented or otherwise modified, the “Loan and
Servicing Agreement”); and
WHEREAS, the parties to the Loan and Servicing Agreement have agreed to amend
the Loan and Servicing Agreement on the terms and conditions set forth herein.
NOW, THEREFORE, in consideration of the premises set forth above, the terms and
conditions contained herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, the parties hereto
agree as follows:
Section 1.Amendment to the Loan and Servicing Agreement. Effective as of the
Effective Date, subject to the satisfaction of the conditions precedent set
forth in Section 2 below, the Loan and Servicing Agreement is hereby amended as
follows:
1.1.    The definition of “Aggregate Commitment” appearing in Section 1.01 of
the Loan and Servicing Agreement is amended and restated in its entirety to read
as follows:
“Aggregate Commitment” means, at any time, the sum of the Commitments then in
effect, as adjusted as necessary to give effect to any Joinder Agreement or any
reduction pursuant to Section 2.01(b).
1.2.    The definition of “Concentration Limit” appearing in Section 1.01 of the
Loan and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Concentration Limit” means, for any Obligor and its Affiliates, at any time,
(a) if such Obligor or any of its Affiliates is a Group A Obligor, 17.00%, (b)
if such Obligor or any of its Affiliates is a Group B Obligor, 17.00%, (c) if
such Obligor or any of its Affiliates is a Group C Obligor, 8.5%, (d) if such
Obligor or any of its Affiliates is a Group D Obligor and is the largest Group D
Obligor (by Outstanding Balance of Eligible Receivables owing by such Obligors
and their respective Affiliates), 8.5%, (e) if such Obligor or any of its
Affiliates is a Group D Obligor and is the second largest Group D Obligor (by
Outstanding Balance of Eligible Receivables owing by such Obligors and their
respective Affiliates), 7.5%, (f) if such Obligor or any of its Affiliates is a
Group D Obligor and is the third largest Group D Obligor (by Outstanding




--------------------------------------------------------------------------------




Balance of Eligible Receivables owing by such Obligors and their respective
Affiliates), 4.0% and (e) if such Obligor or any of its Affiliates is a Group D
Obligor (other than one of the three (3) largest Group D Obligors), 2.5%.
1.3.    The definition of “Dilution Trigger Ratio” appearing in Section 1.01 of
the Loan and Servicing Agreement is amended and restated in its entirety to read
as follows:
“Dilution Trigger Ratio” means, as of any date, the ratio (expressed as a
percentage) computed as of the last day of the most recently ended Monthly
Period by dividing (i) the portion of all Receivables which became Diluted
Receivables during such Monthly Period by (ii) the aggregate amount of gross
sales of the Originators generated during the third Monthly Period preceding the
most recently ended Monthly Period.
1.4.    The definition of “Facility Limit” appearing in Section 1.01 of the Loan
and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Facility Limit” means $400,000,000, adjusted as necessary to give effect to the
application of any Joinder Agreement, any reduction pursuant to Section 2.01(b)
and any change in the amount of any Lender Group Limit.
1.5.    The definition of “Fee Letter” appearing in Section 1.01 of the Loan and
Servicing Agreement is amended and restated in its entirety to read as follows:
“Fee Letter” means the Fourth Amended and Restated Fee Letter dated as of August
7, 2015, among the Managing Agents, the Lenders and the Borrower, as the same
may be amended, restated, supplemented or otherwise modified from time to time.
1.6.    The definition of “Group A Obligor” appearing in Section 1.01 of the
Loan and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Group A Obligor” means an Obligor with: (a) a short-term rating of at least
“A-1” by S&P, or if such Obligor does not have a short-term rating from S&P, a
rating of “A+” or better by S&P on its long-term senior unsecured and
uncredit-enhanced debt securities, and (b) a short-term rating of at least “P-1”
by Moody’s, or if such Obligor does not have a short-term rating from Moody’s,
“A1” or better by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities. If both a short-term and long-term rating
exist for an Obligor, the short-term rating will be used and if S&P’s and
Moody’s ratings for an Obligor indicate a different group for such Obligor, the
higher of such ratings shall be used. If an Obligor is a Governmental Authority,
such Obligor shall be deemed to have the ratings assigned to the relevant
governmental unit, if any.
1.7.    The definition of “Group B Obligor” appearing in Section 1.01 of the
Loan and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Group B Obligor” means an Obligor, other than a Group A Obligor, with: (a) a
short-term rating of at least “A-2” by S&P, or if such Obligor does not have a
short-term rating from S&P, a rating of “BBB+” S&P on its long-term senior
unsecured and uncredit-enhanced debt securities, and (b) a short-term rating of
at least “P-2” by Moody’s, or if such Obligor does not have a short-term rating
from Moody’s, “Baa1” by Moody’s on its long-term senior unsecured and
uncredit-enhanced debt securities. If both a short-term and long-term rating
exist for an Obligor, the short-term rating will be used and if S&P’s and
Moody’s

2

--------------------------------------------------------------------------------




ratings for an Obligor indicate a different group for such Obligor, the higher
of such ratings shall be used. If an Obligor is a Governmental Authority, such
Obligor shall be deemed to have the ratings assigned to the relevant
governmental unit, if any.
1.8.    The definition of “Group C Obligor” appearing in Section 1.01 of the
Loan and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Group C Obligor” means an Obligor, other than a Group A Obligor or Group B
Obligor, with: (a) a short-term rating of at least “A-3” by S&P, or if such
Obligor does not have a short-term rating from S&P, a rating of “BBB-” by S&P on
its long-term senior unsecured and uncredit-enhanced debt securities, and (b) a
short-term rating of at least “P-3” by Moody’s, or if such Obligor does not have
a short-term rating from Moody’s, “Baa3” by Moody’s on its long-term senior
unsecured and uncredit-enhanced debt securities. If both a short-term and
long-term rating exist for an Obligor, the short-term rating will be used and if
S&P’s and Moody’s ratings for an Obligor indicate a different group for such
Obligor, the higher of such ratings shall be used. If an Obligor is a
Governmental Authority, such Obligor shall be deemed to have the ratings
assigned to the relevant governmental unit, if any.
1.9.    The definition of “LIBO Rate” appearing in Section 1.01 of the Loan and
Servicing Agreement is amended and restated in its entirety to read as follows:
“LIBO Rate” means, for any Tranche for any Tranche Period, the rate per annum
equal to (a) the rate appearing on Reuters Screen LIBOR01 Page (British Bankers’
Association Settlement Rate) (or on any successor or substitute page of such
Reuters Screen, or any successor to or substitute for such Reuters Screen,
providing rate quotations comparable to those currently provided on such page of
such Reuters Screen, as determined by a Managing Agent from time to time for
purposes of providing quotations of interest rates applicable to dollar deposits
in the London interbank market) at approximately 11:00 a.m., London time, two
Business Days prior to the commencement of the relevant Tranche Period, as the
rate for dollar deposits with a maturity comparable to such Tranche Period;
provided, that, in the event that such rate is not available at such time for
any reason, then the rate for the relevant Tranche Period shall be the rate at
which dollar deposits of $5,000,000 and for a maturity comparable to such
Tranche Period are offered by the principal London office of such Managing Agent
in immediately available funds in the London interbank market at approximately
11:00 a.m., London time, two Business Days prior to the commencement of such
Tranche Period; provided, further that in the event that the rate appearing on
such page or as so determined by such Managing Agent shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.
1.10.    The definition of “LMIR” appearing in Section 1.01 of the Loan and
Servicing Agreement is amended and restated in its entirety to read as follows:
“LMIR” means for any day during any Tranche Period, the one-month Eurodollar
rate for U.S. dollar deposits as reported on the Reuters Screen LIBOR01 Page or
any other page that may replace such page from time to time for the purpose of
displaying offered rates of leading banks for London interbank deposits in
United States dollars, as of 11:00 a.m. (London time) on such day, or if such
day is not a Business Day, then the immediately preceding Business Day (or if
not so reported, then as determined by the related Managing Agent from another
recognized source for interbank quotation), in each case, changing when and as
such rate changes; provided, further that in the event that the rate appearing
on such page or as so determined by such Managing Agent shall be less than zero,
such rate shall be deemed to be zero for the purposes of this Agreement.

3

--------------------------------------------------------------------------------




1.11.    The definition of “Net Receivables Balance” appearing in Section 1.01
of the Loan and Servicing Agreement is amended and restated in its entirety to
read as follows:
“Net Receivables Balance” means at any time, an amount equal to the Outstanding
Balances of all Receivables reduced, without duplication, by the sum of (i) the
Outstanding Balance of all Receivables that are not Eligible Receivables, (ii)
the Obligor Overconcentration Amount at such time, (iii) the Contractual
Dilution Reserve at such time, (iv) the amount by which the Outstanding Balances
of all Eligible Receivables that by their terms are due and payable within 62 to
180 days of the original billing date thereof exceeds 17.5% of the aggregate
Outstanding Balances of all Eligible Receivables, (v) the amount by which the
Outstanding Balances of all Eligible Receivables that are owing from Obligors
which are residents of Canada exceeds 2.5% of the aggregate Outstanding Balances
of all Eligible Receivables, (vi) the amount by which the Outstanding Balances
of all Eligible Receivables that are owing from Obligors which are residents of
countries other than the United States and Canada (in an amount for all such
countries in the aggregate) exceeds 4.0% of the aggregate Outstanding Balances
of all Eligible Receivables, (vii) the amount by which the Outstanding Balances
of all Eligible Receivables that are owing from Governmental Authorities exceeds
1.0% of the aggregate Outstanding Balances of all Eligible Receivables, (viii)
the amount by which the Outstanding Balance of all Eligible Receivables which
are Eligible In-Transit Receivables exceeds (x) at any time during a Level 1
Ratings Period, 5.0% of the aggregate Outstanding Balances of all Eligible
Receivables or (y) at any other time, 0.0% of the aggregate Outstanding Balances
of all Eligible Receivables and (ix) the Group D Overconcentration Amount at
such time.
1.12.    The definition of “Originator” appearing in Section 1.01 of the Loan
and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Originator” means each Subsidiary of Newell listed on Schedule IX hereto, as
the same may be amended from time to time in accordance herewith, or which has
joined the Receivables Sale Agreement pursuant to and in accordance with Section
7.12 thereof.
1.13.    The definition of “Sanctioned Country” appearing in Section 1.01 of the
Loan and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Sanctioned Country” means, at any time, a country or territory which is itself
the subject or target of any Sanctions.
1.14.    The definition of “Sanctioned Person” appearing in Section 1.01 of the
Loan and Servicing Agreement is amended and restated in its entirety to read as
follows:
“Sanctioned Person” means, at any time, (a) any Person listed in any
Sanctions-related list of designated Persons maintained by OFAC, the U.S.
Department of State, or by the United Nations Security Council, the European
Union or any EU member state, (b) any Person operating, organized or resident in
a Sanctioned Country or (c) any Person controlled or 50% or more owned by any
such Person or group of such Persons described in the foregoing clause (a) or
(b).
1.15.    The definition of “Scheduled Termination Date” appearing in Section
1.01 of the Loan and Servicing Agreement is amended and restated in its entirety
to read as follows:
“Scheduled Termination Date” means August 5, 2016, unless such date is extended
pursuant to Section 2.01(c).

4

--------------------------------------------------------------------------------




1.16.    Section 1.01 of the Loan and Servicing Agreement is amended to insert
the following new definitions in appropriate alphabetical order therein:
“Anti-Corruption Laws” means all laws, rules, and regulations of any
jurisdiction applicable to the Borrowers or any of their Subsidiaries from time
to time concerning or relating to bribery or corruption.
“Code” means the Internal Revenue Code of 1986, as amended.
“Eligible In-Transit Receivables” means a Receivable for which the related
products and goods have been shipped to the related Obligor but not delivered
(per the terms of the related Contract) to the related Obligor, the delivery of
such products and goods has been insured by an independent,
nationally-recognized insurance provider (which insurance is not subject to
dispute) and not more than 10 days have elapsed since the date on which such
products and good were shipped.
“FATCA” means Sections 1471 through 1474 of the Code in effect as of August 7,
2015 (or any amended or successor version that is substantively comparable and
not materially more onerous to comply with) and any current or future
regulations or official interpretations thereof.
“Group D Overconcentration Amount” means the amount by which the Outstanding
Balances of all Eligible Receivables that are owing from Obligors which are or
which are Affiliates of the four largest Group D Obligors (by Outstanding
Balance of Eligible Receivables owing by such Obligors and their respective
Affiliates), less the Obligor Overconcentration Amounts, if any, with respect to
such Obligors, exceeds 17.0% of the aggregate Outstanding Balances of all
Eligible Receivables.
“Investment Company Act” means the Investment Company Act of 1940, as amended or
otherwise modified from time to time.
“Rubbermaid Medical Business” means the sale, manufacture, service and support
of medication carts, wall arm and wall mounted computers designed for use by
medical professionals, telemedicine computers, pharmacy transfer cart and other
healthcare computing products, which does business under several names,
including without limitation, “Rubbermaid Healthcare” and “Rubbermaid Medical
Solutions.”
“Rubbermaid Medical Business Sale” means the sale by Newell, Rubbermaid
Commercial Products, LLC, Rubbermaid Incorporated, and certain other
Subsidiaries of Newell (collectively, the “Medical Sellers”) to unrelated third
parties of the Rubbermaid Medical Business through the sale, assignment,
transfer and delivery by the Medical Sellers of their respective right, title
and interest in and to the assets, properties, rights, contracts and claims that
relate to, are used by or are held for use in connection with, the Rubbermaid
Medical Business, but excluding Receivables originated by any of the Medical
Sellers in connection with the Rubbermaid Medical Business which exist as of the
date of the Rubbermaid Medical Business Sale, and all Collections and Related
Security with respect thereto.
“Sanctions” means economic or financial sanctions or trade embargoes imposed,
administered or enforced from time to time by (a) the U.S. government, including
those administered by the Office of Foreign Assets Control of the U.S.
Department of the Treasury or the U.S. Department of State, or (b) the United
Nations Security Council, the European Union or any member state thereof, or Her
Majesty’s Treasury of the United Kingdom.
1.17.    The definitions of “Hardware Business” and “Hardware Business Sale”
appearing in Section 1.01 of the Loan and Servicing Agreement are deleted in
their entireties.

5

--------------------------------------------------------------------------------




1.18.    Each instance of the term “Hardware Business” appearing in Sections
5.02(h) and 6.06 of the Loan and Servicing Agreement is deleted and the term
“Rubbermaid Medical Business” is inserted in the place of each such reference.
1.19.    Each instance of the term “Hardware Business Sale” appearing in
Sections 5.02(h) and 6.06 of the Loan and Servicing Agreement is deleted and the
term “Rubbermaid Medical Business Sale” is inserted in the place of each such
reference.
1.20.    Clause (i) of Section 2.06(a) of the Loan and Servicing Agreement is
amended and restated in its entirety to read as follows:
(i)    first, if the Borrower or the Servicer knows or should know that a
Borrowing Base Deficiency exists, or the Aggregate Principal Balance exceeds the
Facility Limit, to the Managing Agents, on behalf of the applicable Lenders, an
amount equal to such Borrowing Base Deficiency or the amount necessary to cause
the Aggregate Principal Balance to be less than or equal to the Facility Limit,
as applicable (such amount to be allocated among the Lenders ratably in
accordance with the outstanding principal balance of the Loans held by each);
1.21.    Section 2.06(c) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
(c)    Any Collections remitted to the Borrower pursuant to Section 2.06(a)(iv)
or Section 2.06(d)(v) (any such remittance, a “Release”) shall be applied by the
Servicer, on behalf of the Borrower: (i) first, if so requested by the Borrower,
to pay or prepay (or set aside for the payment or prepayment of) Loans, (ii)
second, to pay the purchase price for Receivables to be acquired by the Borrower
from any Originator on such day under the Receivables Sale Agreement, and (iii)
third, in such other manner as the Borrower may specify and that is not
prohibited by the terms of the Facility Documents; provided, that to the extent
a Borrowing Base Deficiency exists as of the date of such Release under this
clause (iii), such Collections shall be held in trust for the benefit of the
Secured Parties until such Borrowing Base Deficiency shall have been cured.
1.22.    Clause (iii) of Section 2.06(d) of the Loan and Servicing Agreement is
amended and restated in its entirety to read as follows:
(iii)    third, if the Borrower or the Servicer knows or should know that a
Borrowing Base Deficiency exists, or the Aggregate Principal Balance exceeds the
Facility Limit, to the Managing Agents, on behalf of the applicable Lenders, an
amount equal to such Borrowing Base Deficiency or the amount necessary to cause
the Aggregate Principal Balance to be less than or equal to the Facility Limit,
as applicable (such amount to be allocated among the Lenders ratably in
accordance with the outstanding principal balance of the Loans held by each);
1.23.    Section 2.13 of the Loan and Servicing Agreement is amended to insert
the words “any U.S. federal withholding taxes imposed under FATCA” at the end of
the parenthetical statement appearing at the end of the first sentence thereof.
1.24.    Section 2.13 of the Loan and Servicing Agreement is amended to insert
the following new clause (d) immediately after clause (c) therein:

6

--------------------------------------------------------------------------------




(d)     If a payment made to an Affected Party under any Facility Document would
be subject to U.S. federal withholding tax imposed by FATCA if such Affected
Party were to fail to comply with the applicable reporting requirements of FATCA
(including those contained in Section 1471(b) or 1472(b) of the Code, as
applicable), such Affected Party shall deliver to the Borrower and the
Administrative Agent at the time or times prescribed by law and at such time or
times reasonably requested by the Borrower or the Administrative Agent such
documentation prescribed by applicable law (including as prescribed by Section
1471(b)(3)(C)(i) of the Code) and such additional documentation reasonably
requested by the Borrower or the Administrative Agent as may be necessary for
the applicable Borrower and the Administrative Agent to comply with their
obligations under FATCA and to determine that such Affected Party has complied
with such Affected Party’s obligations under FATCA or to determine the amount to
deduct and withhold from such payment. Solely for purposes of this clause (d),
“FATCA” shall include any amendments made to FATCA after August 7, 2015. Each
Affected Party agrees that if any form or certification it previously delivered
expires or becomes obsolete or inaccurate in any respect, it shall update such
form or certification or promptly notify the Affected Party and the
Administrative Agent in writing of its legal inability to do so.
1.25.    Section 4.01 of the Loan and Servicing Agreement is amended to insert
the following new clause (dd) immediately after clause (cc) therein:
(dd)    Anti-Corruption Laws and Sanctions. Such Borrower Party has implemented
and maintains in effect policies and procedures designed to promote and achieve
compliance by such Borrower Party, its Subsidiaries (if any) and their
respective directors, officers, employees and agents with Anti-Corruption Laws
and applicable Sanctions. Such Borrower Party, its Subsidiaries (if any) and
their respective officers, directors and employees and, to the knowledge of such
Borrower Party, its and its Subsidiaries’ respective agents, are in compliance
with Anti-Corruption Laws and applicable Sanctions in all material respects.
None of (a) such Borrower Party, any Subsidiary (if any) or any of their
respective directors, officers or employees, or (b) to the knowledge of such
Borrower Party, any agent of such Borrower Party or any Subsidiary (if any) that
will act in any capacity in connection with or benefit from the credit facility
established hereby, is a Sanctioned Person. No transaction contemplated by this
Agreement will violate Anti-Corruption Laws or applicable Sanctions.
1.26.    Section 4.01(l) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
(l)    Collections. The conditions and requirements set forth in Section 5.01(j)
and Section 6.06 have at all times been satisfied and duly performed. The names
and addresses of all Deposit Account Banks, together with the account numbers of
the Deposit Accounts at each Deposit Account Bank and the post office box number
of each Lock-Box, are listed on either Schedule VII or on a schedule to a
joinder executed in accordance with section 7.12 of the Receivables Sale
Agreement. Borrower has not granted any Person, other than the Administrative
Agent as contemplated by this Agreement, dominion and control or “control”
(within the meaning of Section 9-104 of the UCC of all applicable jurisdictions)
of any Lock-Box or Deposit Account, or the right to take dominion and control or
“control” (within the meaning of Section 9-104 of the UCC of all applicable
jurisdictions) of any such Lock-Box or Deposit Account at a future time or upon
the occurrence of a future event. Except as provided in Section 5.01(j) hereof,
each Borrower Party has taken all steps necessary to ensure that the
Administrative Agent has “control” (within the meaning of Section 9-104 of the
UCC of all applicable jurisdictions) over all Deposit Accounts. Such Borrower
Party has the ability to identify all amounts that are received in any Lock-Box
or deposited to any Deposit Account as constituting Collections or
non-Collections (x) in the case of amounts owing to Newell Puerto Rico, Ltd.,
within four (4) days of receipt or deposit and (y) in the case of all other
amounts, within one (1) Business Day of receipt or deposit. Except for (x)
amounts owing to Newell Puerto Rico, Ltd. (which shall be

7

--------------------------------------------------------------------------------




electronically swept or otherwise transferred out of such Deposit Account within
one (1) Business Day of being identified as such in accordance with Section
5.01(j)), (y) for a period not to exceed one hundred twenty (120) days after the
consummation of the Medical Business Sale, collections of accounts receivable
relating to the Medical Business (which shall be electronically swept or
otherwise transferred out of such Deposit Account within ten (10) Business Days
of being deposited therein) and (z) amounts deposited in the Collection Account
in error, so long as the Servicer withdraws such amounts as contemplated in
Section 6.06, no funds other than the proceeds of Receivables are deposited to
any Deposit Account.
1.27.    Section 4.01(p) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
(p)    Investment Company Act. Such Borrower Party is not, and after giving
effect to the transactions contemplated hereby, will not be required to register
as, an “investment company” within the meaning of the Investment Company Act.
The Borrower is not a “covered fund” as defined under Section 13 of the Bank
Holding Company Act of 1956, as amended (together with the implementing
regulations thereunder, commonly referred to as the “Volcker Rule”). In
determining that the Borrower is not a “covered fund,” the Borrower is entitled
to rely on the exception to the definition of “investment company” set forth in
Section 3(c)(5) of the Investment Company Act.
1.28.    Section 5.01(c) of the Loan and Servicing Agreement is amended to
insert the following new clause (iii) immediately after clause (ii) therein:
(iii)    Such Borrower Party will maintain in effect and enforce policies and
procedures designed to promote and achieve compliance by such Borrower Party,
its Subsidiaries (if any) and their respective directors, officers, employees
and agents with Anti-Corruption Laws and applicable Sanctions.
1.29.    Section 5.02(d) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
(d)    Sales, Liens. Borrower will not sell, assign (by operation of law or
otherwise) or otherwise dispose of, or grant any option with respect to, or
create or suffer to exist any Adverse Claim upon (including, without limitation,
the filing of any financing statement) or with respect to, any Receivable,
Related Security or Collections, or upon or with respect to any Contract under
which any Receivable arises, or any Lock-Box or Deposit Account, or assign any
right to receive income with respect thereto (other than, in each case, the
creation of the interests therein in favor of the Administrative Agent and the
Secured Parties provided for herein), and Borrower will defend the right, title
and interest of the Administrative Agent and the Lenders in, to and under any of
the foregoing property, against all claims of third parties claiming through or
under Borrower or any Originator. Borrower will not create or suffer to exist
any mortgage, pledge, security interest, encumbrance, lien, charge or other
similar arrangement on any of its inventory.
1.30.    Section 5.02 of the Loan and Servicing Agreement is amended to insert
the following new clause (o) immediately after clause (n) therein:
(o)    Anti-Corruption Laws and Sanctions; Use of Proceeds. Such Borrower Party
will not request any Borrowing, and such Borrowing Party shall not use, and
shall require that its Subsidiaries and its or their respective directors,
officers, employees and agents not use, directly or indirectly, the proceeds of
any Borrowing (A) in furtherance of an offer, payment, promise to pay, or
authorization of the payment or giving of money, or anything else of value, to
any Person in violation of any Anti-Corruption Laws, (B)

8

--------------------------------------------------------------------------------




for the purpose of funding, financing or facilitating any activities, business
or transaction of or with any Sanctioned Person, or in any Sanctioned Country,
or (C) in any manner that would result in the violation of any Sanctions
applicable to any party hereto.
1.31.    Section 6.03(a) of the Loan and Servicing Agreement is amended to
delete the phrase “Level 3 Ratings Period” appearing therein and to insert in
its place the phrase “Level 2 Ratings Period”.
1.32.    Section 7.01(f) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
(f)    a Borrowing Base Deficiency shall occur, and shall not have been cured
within two (2) Business Days after the Borrower or the Servicer knows or should
know of the existence thereof;
1.33.    Section 7.01(g)(i) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
(i)    the average of the Dilution Trigger Ratios for such Monthly Period and
the two (2) immediately preceding Monthly Periods shall exceed 8.50%;
1.34.    Section 7.01(g)(iv) of the Loan and Servicing Agreement is amended and
restated in its entirety to read as follows:
(iv)    the average of the Days Sales Outstanding for such Monthly Period and
the two (2) immediately preceding Monthly Periods shall exceed (x) in the case
of January, February or March, 80 days or (y) in the case of any other Monthly
Period, 75 days;
1.35.    Schedule I to the Loan and Servicing Agreement is amended and restated
in its entirety as set forth on Exhibit A to this Amendment.
1.36.    The reference to “Victory Funding Corporation” on Schedule II to the
Loan and Servicing Agreement is replaced with a reference to “Victory
Receivables Corporation”.
1.37.    The definition of Consolidated EBITDA appearing on Schedule IV to the
Loan and Servicing Agreement is hereby amended and restated in its entirety to
read as follows:
“Consolidated EBITDA” means, for any period, Consolidated Net Income for such
period plus, without duplication and to the extent deducted in determining such
Consolidated Net Income for such period, the sum of (a) income tax expense, (b)
interest expense, amortization or writeoff of debt discount and debt issuance
costs and commissions, discounts and other fees and charges associated with
Indebtedness, (c) depreciation and amortization expense, (d) amortization of
intangibles (including, but not limited to, goodwill) and organization costs,
(e) noncash extraordinary, unusual or nonrecurring charges or losses (including
restructuring charges), and (f) other cash restructuring charges not exceeding
$200,000,000 in the aggregate incurred at any time from and after November 10,
2014, and minus, to the extent included in determining such Consolidated Net
Income for such period, the sum of (a) interest income, (b) noncash
extraordinary, unusual or nonrecurring income or gains (including, whether or
not otherwise includable as a separate item in the statement of such
Consolidated Net Income for such period, gains on the sales of assets outside of
the ordinary course of business) and (c) any other noncash income, all as
determined on a consolidated basis.



9

--------------------------------------------------------------------------------




Section 2.    Conditions Precedent. This Amendment shall become effective as of
the date hereof (the “Effective Date”) upon the receipt by (x) the
Administrative Agent of (i) this Amendment duly executed by the parties hereto
and (ii) that certain Fourth Amended and Restated Fee Letter of even date
herewith by and among the SPV, the Managing Agents and the Lenders, duly
executed by each of the parties thereto, (y) the Administrative Agent, the
Managing Agents and the Lenders of payment by wire transfer of immediately
available funds of all amounts due and payable thereunder as of the date hereof
and (z) PNC Bank, National Association of the payments described in Section 3
hereof.
Section 3.    Reallocation of Outstandings. The Borrower hereby requests that
the Lenders in the Lender Groups for which The Bank of Tokyo-Mitsubishi UFJ,
Ltd., New York Branch and Royal Bank of Canada act as Managing Agent, and each
such Lender that is a Conduit Lender may (and if such Conduit Lender does not,
the related Committed Lender shall) make Loans in the amount indicated on
Exhibit B hereto, and each such Lender shall pay the proceeds of such Loan by
wire transfer of immediately available funds to PNC Bank, National Association,
as Lender, in accordance with the instructions set forth on Exhibit B. The
parties hereto acknowledge and agree that after giving effect to the payments
described in the foregoing sentence, each Lender Group shall have made Loans in
accordance with its Pro Rata Share under the Loan and Servicing Agreement (as
amended pursuant to the foregoing Section 1.35) and the outstanding principal
balance of the Loans of each Lender Group shall be set forth on Exhibit B
hereto.
Section 4.    Representations and Warranties. Each of the SPV and the Servicer
hereby represents and warrants that:
4.1.    This Amendment and the Loan and Servicing Agreement, as amended hereby,
constitute legal, valid and binding obligations of such parties and are
enforceable against such parties in accordance with their terms.
4.2.    Upon the effectiveness of this Amendment and after giving effect hereto,
the covenants, representations and warranties of each such party, respectively,
set forth in Article IV of the Loan and Servicing Agreement, as amended hereby,
are true and correct in all material respects as of the date hereof.
4.3.    Upon the effectiveness of this Amendment, no event or circumstance has
occurred and is continuing which constitutes an Event of Termination or an
Incipient Event of Termination.
Section 5.    Reference to and Effect on the Loan and Servicing Agreement.
5.1.    Upon the effectiveness of this Amendment hereof, on and after the date
hereof, each reference in the Loan and Servicing Agreement to “this Agreement,”
“hereunder,” “hereof,” “herein” or words of like import shall mean and be a
reference to the Loan and Servicing Agreement and its amendments, as amended
hereby.
5.2.    The Loan and Servicing Agreement, as amended hereby, and all other
amendments, documents, instruments and agreements executed and/or delivered in
connection therewith, shall remain in full force and effect, and are hereby
ratified and confirmed.
5.3.    Except as expressly provided herein, the execution, delivery and
effectiveness of this Amendment shall not operate as a waiver of any right,
power or remedy of the Conduit Lenders, the Committed Lenders, the Managing
Agents or the Administrative Agent, nor constitute a waiver of any

10

--------------------------------------------------------------------------------




provision of the Loan and Servicing Agreement, any Transaction Document or any
other documents, instruments and agreements executed and/or delivered in
connection therewith.
Section 6.    Governing Law. THIS AMENDMENT AND THE OBLIGATIONS HEREUNDER, SHALL
IN ALL RESPECTS, INCLUDING MATTERS OF CONSTRUCTION, VALIDITY AND PERFORMANCE, BE
GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH THE LAWS OF THE STATE OF NEW YORK
(WITHOUT REFERENCE TO THE CONFLICTS OF LAW PRINCIPLES THEREOF OTHER THAN SECTION
5-1401 OF THE NEW YORK GENERAL OBLIGATIONS LAW).
Section 7.    Headings. Section headings in this Amendment are included herein
for convenience of reference only and shall not constitute a part of this
Amendment for any other purpose.
Section 8.    Counterparts; Facsimile Signatures. This Amendment may be executed
in any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which when taken together shall constitute one and the same
Amendment. Delivery by facsimile of an executed signature page of this Amendment
shall be effective as delivery of an executed counterpart hereof.
Section 9.    Entire Agreement. The parties hereto hereby agree that this
Amendment constitutes the entire agreement concerning the subject matter hereof
and supersedes any and all written and/or oral prior agreements, negotiations,
correspondence, understandings and communications.
Section 10.    Fees, Costs and Expenses. Newell shall pay on demand all
reasonable and invoiced fees and out-of-pocket expenses of Sidley Austin LLP,
counsel for the Administrative Agent and the Managing Agents, incurred in
connection with the preparation, negotiation, execution and delivery of this
Amendment.



11

--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have executed and delivered this
Amendment as of the date first written above.


EXPO INC.,
as SPV




By: /s/ Troy Brinkmeier
Name: Troy Brinkmeier
Title: Assistant Treasurer






NEWELL RUBBERMAID INC.,
as Servicer




By: /s/ Troy Brinkmeier
Name: Troy Brinkmeier
Title: Assistant Treasurer



Signature Page to
Amendment No.2 to Amended and Restated Loan and Servicing Agreement

--------------------------------------------------------------------------------






 
PNC BANK, NATIONAL ASSOCIATION,
 
as Administrative Agent, as a Managing Agent and as a Committed Lender
 
 
 
 
 
By: /s/ Eric Bruno
 
Name: Eric Bruno
 
Title: Senior Vice President
 
 




Signature Page to
Amendment No.2 to Amended and Restated Loan and Servicing Agreement

--------------------------------------------------------------------------------






VICTORY RECEIVABLES CORPORATION,
as a Conduit Lender




By: /s/David V. DeAngelis
Name: David V. DeAngelis
Title: Vice President




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Managing Agent




By: /s/ Eric Williams
Name: Eric Williams
Title: Managing Director




THE BANK OF TOKYO-MITSUBISHI UFJ, LTD.,
NEW YORK BRANCH,
as a Committed Lender




By: /s/ A. Young
Name: A. Young
Title: Vice President



Signature Page to
Amendment No.2 to Amended and Restated Loan and Servicing Agreement

--------------------------------------------------------------------------------




THUNDER BAY FUNDING LLC,
as a Conduit Lender




By: /s/ Veronica L. Gallagher
Name: Veronica L. Gallagher
Title: Authorized Signatory




ROYAL BANK OF CANADA,
as a Managing Agent and a Committed Lender




By: /s/ Janine D. Marsini
Name: Janine D. Marsini
Title: Authorized Signatory




By: /s/ Veronica L. Gallagher
Name: Veronica L. Gallagher
Title: Authorized Signatory



Signature Page to
Amendment No.2 to Amended and Restated Loan and Servicing Agreement

--------------------------------------------------------------------------------




EXHIBIT A to
Amendment No. 2 to
Amended and Restated Loan and Servicing Agreement


[see attached]




--------------------------------------------------------------------------------






SCHEDULE I
    
LENDER GROUPS
Lender Group
Managing Agent
Conduit Lender
Committed Lender


Conduit
Lending Limit
Commitment
Reference Bank
PNC
PNC Bank, National Association
N/A
PNC Bank, National Association
N/A
$150,000,000
PNC Bank, National Association
BTMU
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
Victory Receivables Corporation
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
$125,000,000
$125,000,000
The Bank of Tokyo-Mitsubishi UFJ, Ltd., New York Branch
RBC
Royal Bank of Canada
Thunder Bay Funding LLC
Royal Bank of Canada
$125,000,000
$125,000,000
Royal Bank of Canada





